              Case 4:14-cv-04100-KAW Document 45 Filed 12/23/19 Page 1 of 3




 1   DAVID L. ANDERSON (CA Bar No. 149604)
     United States Attorney
 2   SARA WINSLOW (DC Bar No. 457643)
     Chief, Civil Division
 3          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102
 4          Telephone: (415) 436-6925
            Facsimile: (415) 436-6748
 5          sara.winslow@usdoj.gov
 6   ANDY J. MAO
     JAMIE YAVELBERG
 7   ROHITH V. SRINIVAS
     United States Department of Justice
 8          P.O. Box 261, Ben Franklin Station
            Washington, D.C. 20044
 9          Tel: (202) 307-6604
            Fax: (202) 307-3852
10          rohith.v.srinivas@usdoj.gov
11   Attorneys for the United States of America
12                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                       OAKLAND DIVISION
15   UNITED STATES OF AMERICA, ex rel.    )
     LAURIE M. HANVEY and STATE OF        )
16   CALIFORNIA ex rel. LAURIE M. HANVEY, ) Case No. C 14-4100-KAW
                                          )
17                      Plaintiffs,       )
                                          ) STIPULATION OF FURTHER
18              v.                        ) PARTIAL DISMISSAL
                                          )
19   SUTTER HEALTH, et al.,               )
                                          )
20                      Defendants.       )
21
            Pursuant to Fed. R. Civ. P. 41(a)(1), the United States of America and Relator Laurie M.
22
     Hanvey, through their undersigned counsel, hereby stipulate to the further partial dismissal of
23

24   this action pursuant to the terms and conditions of the Settlement Agreement that they entered

25   into with Sacramento Cardiovascular Surgeons Medical Group, Inc. (“Sac Cardio”), effective
26
     October 30, 2019.
27

28   STIPULATION OF FURTHER PARTIAL DISMISSAL, No. C 14-4100-KAW




                                                                                                       1
              Case 4:14-cv-04100-KAW Document 45 Filed 12/23/19 Page 2 of 3




            1. Consistent with the terms of the Settlement Agreement, the United States and Relator
 1

 2   hereby dismiss, with prejudice, the claims in this action against Sac Cardio arising from Sac

 3   Cardio’s billing of Medicare, from May 1, 2011, through September 30, 2014, for services
 4
     provided at Sutter Health Sacramento Sierra Region d/b/a Sutter Medical Center, Sacramento
 5
     (“SMCS”) by physician assistants whose services Sac Cardio was leasing to SMCS.
 6

 7
            2. The United States and Relator specifically do not release any claims not expressly

 8   released by the Settlement Agreement, including Relator’s claims for expenses, attorney’s fees,
 9
     and costs pursuant to 31 U.S.C. § 3730(d) for all claims released in the Settlement Agreement.
10
            3. No answer has been served or filed, and no parties other than the United States and the
11
     Relator have appeared in this action.
12

13          IT IS SO STIPULATED.

14                                                        Respectfully submitted,
15
                                                          DAVID L. ANDERSON
16                                                        United States Attorney
     Dated: December 23, 2019                     By:     _/s/ Sara Winslow____________________
17                                                        SARA WINSLOW
18
                                                          Assistant United States Attorney

19                                                        ANDY J. MAO
                                                          JAMIE YAVELBERG
20                                                        ROHITH V. SRINIVAS
21
                                                          Attorneys, Civil Division

22                                                        Attorneys for the United States of America
23

24

25

26

27

28   STIPULATION OF FURTHER PARTIAL DISMISSAL, No. C 14-4100-KAW




                                                                                                       2
              Case 4:14-cv-04100-KAW Document 45 Filed 12/23/19 Page 3 of 3




 1

 2                                                      WILBANKS & GOUINLOCK, LLP
                                                        WITHROW, MCQUADE & OLSEN, LLP
 3                                                      HIRST LAW GROUP, P.C.
 4
     Dated: December 19, 2019                    By:    _/s/ Marlan B. Wilbanks______________
 5                                                      MARLAN B. WILBANKS
                                                        SUSAN S. GOUINLOCK
 6                                                      SCOTT C. WITHROW
 7
                                                        MICHAEL A. HIRST
                                                        Attorneys for Qui Tam Plaintiff/Relator
 8                                                      Laurie M. Hanvey
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION OF FURTHER PARTIAL DISMISSAL, No. C 14-4100-KAW




                                                                                                  3
